Matter of Verzhbo v Grubelich (2017 NY Slip Op 00993)





Matter of Verzhbo v Grubelich


2017 NY Slip Op 00993


Decided on February 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2015-08888
 (Docket No. F-21604-11/14D)

[*1]In the Matter of Tatyana F. Verzhbo, appellant,
vNick Grubelich, respondent.


Tatyana F. Verzhbo, Brooklyn, NY, appellant pro se.
J. J. Borer, Brooklyn, NY, for respondent.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Kings County (Adam Silvera, J.), dated July 30, 2015. The order denied, as untimely, the mother's objections on the ground of inadequacy to an order of support of that court (John M. Fasone, S.M.) dated May 11, 2015, which, after a hearing, directed the father to pay the mother basic child support and child care expenses in the total sum of $569.33 per month.
ORDERED that the order dated July 30, 2015, is affirmed, with costs.
The parties have one child together. In an order of support dated May 11, 2015, made after a hearing, the Support Magistrate directed the father to pay the mother basic child support and child care expenses in the total sum of $569.33 per month. The mother filed objections to the order of support, challenging the Support Magistrate's determination of the father's child care expense obligation. In an order dated July 30, 2015, the Family Court denied the mother's objections as untimely, and the mother appeals from that order.
Objections to an order of a Support Magistrate must be filed within 35 days after the date on which the order is mailed to the objecting party (see Family Ct Act § 439[e]; Matter of Ferrante v Bantis, 143 AD3d 984; Matter of Kimelfeld v Menczelesz, 137 AD3d 914, 914-915; Matter of Babb v Darnley, 123 AD3d 1028, 1029). On the record, the Family Court properly denied the mother's objections to the order of support as untimely (see Matter of Ferrante v Bantis, 143 AD3d 984; Matter of Kimelfeld v Menczelesz, 137 AD3d at 914-915; Matter of Yalvac v Williams, 131 AD3d 622; Matter of Babb v Darnley, 123 AD3d at 1029).
In light of our determination, we do not reach the mother's remaining contentions.
CHAMBERS, J.P., HALL, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court